Citation Nr: 0007966	
Decision Date: 03/24/00    Archive Date: 03/28/00

DOCKET NO.  97-34 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether the rating decision of September 19, 1980, denying 
entitlement of the veteran to service connection for a 
"nervous condition," is reviewable for clear and 
unmistakable error, and, if so, whether such rating decision 
was clearly and unmistakably erroneous.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from May 1943 to February 
1946.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a rating decision entered in 
December 1997 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio, wherein the RO found 
no clear and unmistakable error (CUE) in the RO's rating 
decision of September 19, 1980, in which service connection 
was denied for a "nervous condition."  [Such claim had been 
initiated in an effort to obtain an earlier effective date 
for a grant of entitlement to service connection for post-
traumatic stress disorder that the RO had effected by rating 
action in September 1997.]  A notice of disagreement was 
filed in April 1998, and while a statement of the case was 
not thereafter furnished to the veteran, the RO in May 1998 
action determined that the rating decision in December 1997 
was clearly and unmistakably erroneous in that the RO was 
without jurisdiction to address the CUE issue involving the 
September 1980 matter.  The basis of such a determination was 
that, under 38 C.F.R. § 20.1104, the earlier RO action had 
been subsumed by the final appellate decision of the Board in 
May 1990, denying entitlement to service connection for a 
psychiatric disorder.

Without addressing the merits of the RO's action in May 1998, 
the Board in July 1999 denied entitlement to an earlier 
effective date for a grant of service connection for post-
traumatic stress disorder and remanded the issue of whether 
the September 1980 rating decision was reviewable for CUE in 
view of the Board's 1990 decision and, if so, whether CUE was 
involved in the September 1980 rating decision.  Such was 
followed by the RO's issuance in September 1999 to the 
veteran and his representative of a statement of the case, 
wherein it was determined that the rating decision of 
September 1980 was not reviewable for CUE in view of the 
Board's decision in May 1990, which affirmed the RO's denial 
in August 1988 of the veteran's claim to reopen for service 
connection for a psychiatric disorder.  A VA Form 9, Appeal 
to the Board of Veterans' Appeals, was received by the RO in 
September 1999.  The RO in a supplemental statement of the 
case, dated in September 1999, found that the August and 
September 1980 decisions of the RO were reviewable for CUE, 
as they were not subsumed by the BVA decision of May 1990, 
and that the claim for CUE in those actions was not valid.  

Upon the completion by the RO of the actions requested by the 
Board, but prior to the issuance in December 1999 of written 
notice to the veteran that his case was being returned to the 
Board for disposition, the veteran, in November 1999, 
submitted directly to the Board handwritten correspondence 
and several other pieces of evidence.  That submission was 
followed by the Board's receipt of a waiver of initial 
consideration by the RO of such evidence, as offered by the 
veteran's service representative.  In light of the foregoing, 
such evidence is afforded full consideration in the context 
of this appeal and further action pursuant to 38 C.F.R. 
§ 20.1304(c) (1999) is obviated.

It is of note that while this case was in remand status 
before the RO, the veteran submitted a statement to the RO 
that was interpreted as a claim for CUE in a rating decision 
entered in August 1988, denying the veteran's claim to reopen 
for service connection for a "nervous condition."  A rating 
decision was then issued by the RO in October 1999 denying 
the newly raised CUE claim, notice of which was provided to 
the veteran later in October 1999.  While the veteran 
references the action of the RO in October 1999 in his 
November 1999 correspondence to the Board, the RO is not 
shown to date to have received a notice of disagreement as to 
the October 1999 denial.  See 38 C.F.R. § 20.300 (1999).  
Accordingly, such matter is not now before the Board and the 
veteran is hereby advised that in order to initiate an appeal 
of the aforementioned denial, he must enter a timely filed 
notice of disagreement with the RO.


FINDINGS OF FACT

1.  The rating decision of the RO on September 19, 1980, 
denying the veteran's original claim of entitlement to 
service connection for a "nervous condition," was not 
subsumed by the Board's decision of May 1990 in which the 
veteran's claim to reopen for entitlement to service 
connection for a psychiatric disorder was denied.

2.  The veteran has failed to advance a properly pleaded 
claim for CUE with respect to the RO's decision of September 
19, 1980.


CONCLUSIONS OF LAW

1.  The Board has jurisdiction to consider a claim for CUE in 
the RO's rating decision of September 19, 1980, in which the 
veteran's entitlement to service connection for a "nervous 
condition" was denied.  38 U.S.C.A. § 7104(a) (West 1991).

2.  The RO's decision of September 19, 1980, denying 
entitlement of the veteran to service connection for a 
"nervous condition," is final in the absence of a showing 
of CUE therein.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§ 3.105(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As noted previously, this matter was remanded to the RO by 
the Board in July 1999 for all appropriate actions under 
38 C.F.R. § 19.26, including the issuance of a statement of 
the case on the issue(s) in question, pursuant to the holding 
in Manlincon v. West, 12 Vet. App. 238 (1999).  Such actions 
were accomplished by the RO in a statement of the case issued 
in July 1999 and a supplemental statement of the case 
furnished to the veteran in September 1999 in compliance with 
the remand directives.  The veteran's representative in a VA 
Form 646, Statement of Accredited Representative in Appealed 
Case, dated in December 1999, notes that the conditions of 
the July 1999 remand were met by the RO, and in the absence 
of any other contrary allegation by or on behalf of the 
veteran, further development action is not indicated.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Whether the RO's Decision of September 19, 1980, is 
Reviewable for CUE

All questions in a matter which under 38 U.S.C.A. § 511(a) is 
subject to decision by the Secretary shall be subject to one 
review on appeal to the Secretary, and final decisions on 
such appeals shall be made by the Board.  38 U.S.C.A. 
§ 7104(a); see 38 C.F.R. § 20.1100.  A decision by the Board 
is subject to revision on the grounds of CUE under 
38 U.S.C.A. § 7111(a) (West 1991 and Supp. 1999), but such is 
not at issue in this matter and is not herein addressed.  
Regarding RO actions, if no notice of disagreement is filed 
within the prescribed period, the action or determination 
shall become final and the claim will not thereafter be 
reopened or allowed, except as may otherwise be provided by 
regulations not inconsistent with this title.  38 U.S.C.A. 
§ 7105(c).  Previous determinations which are final and 
binding, including decisions as to entitlement to service 
connection, will be accepted as correct in the absence of 
CUE.  38 C.F.R. § 3.105(a).  Where evidence establishes such 
error, the prior decision will be reversed or amended.  Id.   

When a determination of the RO is affirmed by the Board, such 
determination is subsumed by the final appellate decision.  
38 C.F.R. § 20.1104.  Under the doctrine of delayed-
subsuming, a Board decision that considers a collateral 
attack on a final, unappealed RO determination can subsume 
that unappealed RO determination under certain circumstances.  
Brown v. West, No. 98-7071, slip op. at 6 (Fed. Cir. Feb. 18, 
2000); see Dittrich v. West, 163 F.3d 1349 (Fed. Cir. 1998), 
cert. denied, 119 S. Ct. 1499 (1999); Donovan v. West, 158 
F.3d 1377 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 1255 
(1999); VAOPGCPREC 14-95.  In a case in which the Board's 
decision subsumes an unappealed RO determination on 
collateral attack, the veteran may not challenge the original 
RO determination as containing CUE, but must proceed before 
the Board and urge that there was CUE in the Board decision 
that subsumed the unappealed RO action.  Brown, slip op. at 
7.  

In a nonprecedential decision of the United States Court of 
Appeals for the Federal Circuit in Jones v. West, No. 99-7031 
(Fed. Cir. Feb. 25, 2000), the Federal Circuit stated that a 
Board decision that follows an RO determination and that does 
not affirm an RO decision cannot subsume that RO decision for 
purposes of a later collateral attack before the RO.  This is 
true for a claim of CUE or any other allowable challenge to 
an RO decision, such as new and material evidence.  Id.   

In the case now before the Board, the RO it is noted 
initially considered the veteran's original claim of 
entitlement to service connection for a "nervous condition" 
in a rating decision of August 1980, at which time such claim 
was denied.  The basis for such determination was that a 
"nervous condition" was not shown to have been incurrred in 
or aggravated by service and a psychosis was not shown to be 
present within one-year of the veteran's separation from 
service.  Notice of the denial was furnished to the veteran 
in September 1980, and he thereafter submitted evidence 
regarding his inservice duties aboard a ship during World War 
II.  The RO again considered the veteran's claim on September 
19, 1980, continuing and confirming the earlier denial; 
notice of the action taken and of his appellate rights was 
provided to the veteran in written correspondence from the RO 
in October 1980, following which no timely appeal was 
initiated.  Accordingly, the September 1980 decision is 
final.  38 U.S.C.A. § 7105(c).  

An attempt to reopen the previously denied claim for service 
connection for a "nervous condition" was initiated in 
August 1988, and, in response, the RO denied such claim, 
stating in its notice letter to the veteran that the evidence 
submitted did not warrant any change in the previous 
determination denying service connection for a "nervous 
condition."  An appeal followed, and the Board in May 1990 
entered a decision, denying the issue styled as the veteran's 
entitlement to service connection for a psychiatric disorder.  
While the Board in May 1990 noted that it had considered all 
of the evidence on file, inclusive of service medical records 
as well as examination and treatment reports compiled 
postservice, its primary focus as set forth in the Discussion 
and Evaluation, Findings of Fact, and Conclusions of Law 
portions of its May 1990 decision was upon the finality of 
the September 1980 action of the RO and the significance of 
the evidence submitted since entry of that determination.  In 
short, the Board did not undertake a de novo review of the 
evidence, but rather examined the evidence submitted 
subsequent to the September 1980 decision for the purpose of 
determining whether such evidence established a new factual 
basis for a grant of the requested benefit.  To that end, 
there was no actual or implicit affirmance of the September 
1980 decision by the Board in its May 1990 decision, and, 
therefore, it cannot reasonably be concluded that the RO's 
determination of September 19, 1980, was subsumed by the 
Board's May 1990 decision.  See Brown, Dittrich, Donovan, 
supra.  Consequently, the Board hereby finds that the issue 
of whether there was CUE in the rating decision of September 
1980 is one not barred by law, regulation, or jurisprudence.  

CUE in the RO's Rating Decision of September 19, 1980

One of the principal allegations of the veteran as to the 
existence of CUE in the RO's decision in September 1980 
centers on a medical opinion of an examining VA psychiatrist 
in April 1998 to the effect that a 1959 diagnosis of a 
schizophrenic reaction, paranoid type, upon which the 
September 1980 decision was based, was in error and that the 
manifestations then present were by assumption attributable 
to the veteran's post-traumatic stress disorder.  Error is 
also assigned in the RO's failure in September 1980 to afford 
him an appropriate VA examination and to review a list of 
exhibits of documentary evidence utilized by an 
Administrative Law Judge (ALJ) of the Social Security 
Administration (SSA) in a decision rendered on November 26, 
1980, inclusive of July 1979 correspondence from H. Cupala, 
M.D., who reportedly had been treating the veteran at the 
Mental Hygiene Clinic at a VA Medical Center for about a 
year.  In addition to the list of SSA exhibits that was 
initially received by VA in November 1999, the veteran also 
provided a duplicate copy of Dr. Cupala's letter of July 1979 
that originally had been submitted in April 1997.  Lastly, 
the veteran avers in November 1999 correspondence that the RO 
in 1980 erred in failing to follow the dictates of 38 C.F.R. 
§ 3.201 as that section pertains to an exchange of 
information between SSA and VA and the recognized date of 
receipt of such evidence.

The United States Court of Appeals for Veterans Claims has 
propounded the following three-pronged test to determine 
whether CUE is present in a prior determination: (1) Either 
the correct facts, as they were known at the time, were not 
before the adjudicator (that is, more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at that time 
were incorrectly applied; (2) the error must be "undebatable" 
and of the sort "which, had it not been made, would have 
manifestly changed the outcome at the time it was made"; and 
(3) a determination that there was CUE must be based on the 
record and law which existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 
245 (1994), quoting Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992) (en banc).  

The Court has further stated that CUE is a very specific and 
rare kind of "error."  It is the kind of error, of fact or of 
law, which when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Thus, even where the premise of error is 
accepted, if it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be, 
ipso facto, clear and unmistakable.  Fugo v. Brown, 
6 Vet. App. 40, 43-44 (1993).  

Here, the veteran has failed to advance a properly pleaded 
claim of CUE as to the RO's determination in September 1980, 
denying entitlement to service connection for a "nervous 
condition."  The items of evidence to which the veteran 
refers, including Dr. Cupala's letter of July 1979, the list 
of SSA exhibits associated with the ALJ's decision of 
November 1980, and the medical findings and opinion of a VA 
physician in April 1998, were not of record at the time of 
entry of the decision of September 19, 1980.  The noted list 
of SSA exhibits and the VA review both post-date that 
determination.  Assuming without deciding that the letter of 
Dr. Cupala may be deemed to be a VA record of treatment, and 
with respect to any and all of the VA records referenced in 
the SSA's list of exhibits that pre-date the RO's September 
1980 determination, the Board notes that such cannot be 
deemed to have been constructively of record in September 
1980.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) 
(Bell sets forth the constructive-notice doctrine, whereby VA 
is charged with constructive notice of VA-generated documents 
that could reasonably be expected to be a part of the record, 
even where they were not actually before the adjudicating 
body.)  However, the United States Court of Appeals for 
Veterans Claims has held that the constructive notice rule 
articulated in Bell does not have retroactive application for 
adjudications occurring prior to entry of Bell in July 1992.  
Damrel v. Brown, 6 Vet. App. 242, 246 (1994); see VAOPGCPREC 
12-95.  Moreover, there does not exist in the body of law in 
effect prior to Bell any provision for constructive notice of 
VA-generated documents.  Lynch v. Gober, 11 Vet. App. 22, 27-
28 (1997).  To that extent, those VA records not actually 
within the claims folder on September 19, 1980, do not afford 
a basis for a CUE challenge.

Regarding the veteran's allegation of CUE as to the RO's 
purported failure to comply with the provisions of 38 C.F.R. 
§ 3.201, the argument that VA had constructive notice of SSA 
records under § 3.201 is without merit.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  The Court in Murincsak 
found that 38 C.F.R. § 3.201(a) (1991), which the undersigned 
notes mirrors the version in effect in 1980, applies only to 
claims for dependency and indemnity compensation, i.e., 
benefits payable to survivors of veterans upon their deaths).  
As such, the governing legal authority in effect as of 
September 19, 1980, did not provide a basis for the 
proposition that VA had constructive notice of SSA records 
filed on or before that date in terms of the claim for VA 
compensation herein at issue.  

It is also noteworthy that, while VA may have been put on 
notice prior to September 19, 1980, of the veteran's prior 
receipt of VA treatment for psychiatric dysfunction and his 
application for SSA benefits, any duty-to-assist obligation 
would not have arisen until such time as the veteran had 
submitted evidence with which to well ground his claim for 
service connection for a "nervous condition."  It must be 
remembered, too, that any breach by VA of its duty to assist 
the veteran in the development of all pertinent facts, 
including any failure to afford an appropriate VA examination 
as alleged, cannot form a basis for a claim of CUE because 
such a breach creates only an incomplete record rather than 
an incorrect one.  Caffrey v. Brown, 6 Vet. App. 377, 383-384 
(1994).  If the facts contained in the record at the time the 
decision is entered are correct, the decision is not 
erroneous, although not embodying all of the relevant facts.  
Id.  The noted exception, that of service medical records, is 
inapplicable to the factual scenario herein presented.  Hayre 
v. West, 188 F.3d 1327 (Fed. Cir. 1999).

As to this matter, the law, and not the facts, is 
dispositive, and as this claim for CUE is without legal 
merit, denial is in order.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  


ORDER

There was no CUE of fact or law in the rating decision of 
September 19, 1980, denying entitlement of the veteran to 
service connection for a "nervous condition."  The appeal 
is denied.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

